Title: To James Madison from Edward Thornton, 26 March 1803 (Abstract)
From: Thornton, Edward
To: Madison, James


26 March 1803, Philadelphia. Encloses a copy of a letter from Hawkesbury to Colonel Barclay, consul general for the eastern states, authorizing him to commission John Bernard Gilpin vice-consul for Rhode Island and Connecticut. Barclay, who is presently in Great Britain, “was not aware, that the usual mode pursued on similar occasions has been to issue a commission in the name of the Consul General founded on the instructions of His Majesty’s Secretary of State” and has merely sent a copy of Hawkesbury’s dispatch. Meanwhile Gilpin, who is now in the U.S. and prepared to exercise official functions, is prevented from doing so for want of a commission. “I hope these circumstances will excuse the freedom I take of requesting your good offices in procuring from the President of the United States an exequatur with the customary formalities for Mr. Gilpin though he has not yet presented his commission, and hereby engage on his behalf and on that of Colonel Barclay that on the return of the latter to America, which is expected in the course of the present spring, a commission in due form shall be submitted to the President, corresponding in date and in every necessary particular with the exequatur which he may be pleased to grant.”
 

   
   RC and enclosure (DNA: RG 59, NFL, Great Britain, vol. 2). RC 2 pp. Enclosure is a copy of Hawkesbury to Thomas Barclay, 15 Dec. 1802 (1 p.), requesting Barclay to “communicate Mr Gilpin’s appointment to the American Government.” JM sent the exequatur to Thornton on 5 Apr. 1803 (DNA: RG 59, DL, vol. 14; 1 p.).


